COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                  MEMORANDUM ORDER

Cause number and style:       01–12–00218–CV; Reuben Meredith Haga v. Jerry Redmond
                              Thomas and Lyda Ann Thomas

Date motions filed:           January 7, 2013; January 14, 2013

Type of motions:              Motion to withdraw attorney; motion to abate

Party filing motion:          Appellant

     Attorney Anthony P. Griffin has moved to withdraw as counsel. The motion is
DENIED. Appellant, Reuben Meredith Haga, has moved to abate the appeal. The motion is
DENIED.

       The clerk’s record for this case was filed on June 6, 2012. The court reporter informed
this Court that there is no reporter’s record, and the case was set on a briefing schedule. Haga,
through his attorney Griffin, filed his appellant’s brief on August 15, 2012. The appellees, Jerry
Redmond Thomas and Lyda Ann Thomas, filed their appellee’s brief on September 24, 2012,
and they subsequently filed an amended brief on September 25, 2012.

        On January 7, 2013, attorney Griffin filed a motion to withdraw as Haga’s counsel,
stating that Haga “desires to seek other counsel to represent his interest” and that Haga
“terminated” Griffin. On January 14, 2013, Haga filed a pro se motion to abate the appeal
pending his efforts to obtain new counsel and to “amend” the record and his appellate brief. In
part, Haga objects to statements in Griffin’s motion to withdraw, arguing that Griffin’s
withdrawal is “unjustified and abrupt” and that Griffin’s “contention that [Haga] had terminated
Griffin to seek other counsel” was “inaccurate.” Griffin asserted no other ground in support of
his motion to withdraw. Accordingly, we deny the motion to withdraw without prejudice to
Griffin’s re-urging the motion with appropriate support, should he choose to do so. See TEX. R.
APP. P. 6.5 (providing that “appellate court may, on appropriate terms and conditions, permit an
attorney to withdraw” and providing requirements for contents of motion and notice); Tex.
Disciplinary Rules of Prof’s Conduct R. 1.15(b), reprinted in TEX. GOV’T CODE ANN., tit. 2,
subtit. G, app. A (West 2005) (providing circumstances under which attorney may decline or
terminate representation).

       Haga’s January 14, 2013 motion further asks that we abate this case and allow him to
amend the record and his appellate brief. On January 23, 2013, appellees Jerry Redmond
Thomas and Lyda Ann Thomas filed a response opposing Haga’s motion to abate, arguing that
granting the motion to abate and allowing Haga to amend his briefing at this stage of the appeal
would cause undue delay and that Haga “does not make any showing of good cause to support
supplementation of the record, or the amendment of his brief to raise new issues on appeal.” We
observe that the deadlines for briefing have passed and that we are permitted to set this case for
submission without regard to the filing of a reply brief. See TEX. R. APP. P. 38.6 (providing time
for filing briefs); see also TEX. R. APP. P. 38.3 (“The appellant may file a reply brief addressing
any matter in the appellee’s brief. However, the appellate court may consider and decide the
case before a reply brief is filed.”). Accordingly, we deny Haga’s motion to abate.


Judge’s signature: /s/ Evelyn V. Keyes
                   Acting Individually




Date: January 28, 2013